                                                                       USDC1 SDNY
                    Case 1:20-cv-09608-GHW Document 11 Filed 01/15/21 Page   of 1
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 1/15/2021




                                                                              January 14, 2021
                                                                             MEMORANDUM ENDORSED
         VIA OVERNIGHT DELIVERY
         Honorable Gregory H. Woods, U.S.D.J.
         United States District Court, S.D.N.Y.
         500 Pearl Street
         New York, New York 10007

         Re:              Trustees of the Pension Plan of the Pension Fund of Amalgamated Production &
                          Service Employees Local 22, et al. v. Pop Displays, LLC, et al.

         Case No.:        20-cv-09608 (GHW)

         Dear Judge Woods,

                 This firm represents Plaintiff Trustees of the Pension Plan of the Pension Fund of
         Amalgamated Production & Service Employees Local 22, et al. in the above referenced matter.
         The Court entered a Notice of Initial Pretrial Conference [ECF No. 5], scheduling a Conference
         for January 21, 2021 at 3pm, and setting forth a deadline for a Joint Letter and Proposed Case
         Management Plan for January 14, 2021. Plaintiff intends on moving for default judgment as
         Defendant has not provided an answer to or otherwise responded to the Complaint [ECF No. 1].
         In light of the foregoing circumstances, Plaintiff respectfully requests to adjourn the scheduled
         January 21, 2021 Conference sine die.

               This constitutes Plaintiff’s first adjournment request to the Court in this matter. The
         Defendant has not entered an appearance in this action.

                  I appreciate your time and attention to this matter.

                                                                           Respectfully yours,

                                                                           Lauren M. Kugielska
                                                                           Lauren M. Kugielska


Application granted. The conference scheduled for January 21, 2021, is adjourned sine die. The Court expects Plaintiff to file an
application for an order to show cause regarding default judgment no later than February 15, 2021. Plaintiff is directed to serve a
copy of this order on Defendant and to retain proof of service. The Clerk of Court is directed to terminate the motion pending at
Dkt. No. 10.
                                                                   _____________________________________
Dated: January 15, 2021                                                    GREGORY H. WOODS
                                                                          United States District Judge
